DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
Claim(s) 1-20 is/are rejected.

Drawings
The drawings were received on 01/29/2019 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/11/2019 has been accepted. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Initialed and dated copies of Applicant’s IDS forms 1449 are attached to the Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-10, 12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al.  (Comprehensive evaluation of the influence of meta-models on Bayesian calibration; hereinafter “Lim”).

Regarding claim 1, Lim teaches artificial intelligence testing, the apparatus comprising
processing circuitry configured to execute instructions that, when executed, cause the apparatus to (Section 2.4 Last Para: “The Bayesian calibration results were evaluated and compared using three criteria: simulation time with Intel Core CPU (i7-4790 3.6 GHz) and 12GB RAM, CVRMSE to true input parameter values, and CVRMSE to observed outputs.” Section 2.3 Para 2: “The following five meta-models are investigated and compared: multiple linear regression model (MLR), neural network (NN), support vector machine (SVM), multivariate adaptive regression splines (MARS), and Gaussian process emulator (GPE).” Simulation and meta-models were run on CPU and evaluation/testing of machine learning/AI or meta-models is performed using the method described in limitations below.
(Page 68 Para 2: “The simulation was performed using EnergyPlus, developed by the United States Department of Energy (DOE) [48].” Page 68 Para 3: “The 100 training combinations of inputs are created by the quasi-random sampling (Sobol’ sequence, [49].” Sample points can be gathered after running simulation.)
and employ cyclic evaluation of the simulation until at least one criterion of a stopping criteria is met, wherein employing the cyclic evaluation comprises (Section 2.4 Para 3: “In an MCMC process, a sufficient number of iterations is required to explore the entire feasible range. 100,000 of iteration number was used in this study. A preliminary study using the Gelman and Rubin diagnostic [72] showed that the potential scale reduction factor (PSRF) for each parameter was lower than 1.1 which means the Markov Chain has converged when the iteration number is larger than 100,000.” Simulation will stop after 100,000 iteration, which is the point where Markov Chain converges. This gives a better approximation results (in other words a target result).)
running the simulation at design points for a set of queries associated with a current iteration of the cyclic evaluation (Page 68 Para 2: “The simulation was performed using EnergyPlus, developed by the United States Department of Energy (DOE) [48]. EnergyPlus is a whole building energy simulation and widely used in the field of building energy simulation and has also been tested extensively.” Section 2 Para 1: “The combinations of inputs are constructed using a sampling method. Each combination is fed into the building energy simulation program to obtain an input-output set.” Page 68 Para3: “The 100 training combinations of inputs are created by the quasi-random sampling (Sobol’ sequence, [49]). Sobol’s sequence generates uniform sample points.” Section 1 Para 1: “Simulation models emulate physical relationships that result from various internal and external actions in a building. These techniques and tools enable users to determine the appropriate sizes of heating, ventilation and air-conditioning (HVAC) systems, and estimate energy performance at a relatively low cost.” Set of queries or questions in this simulation design problem relates to the building heating, ventilation, and air-conditioning.)
training a set of meta-models of parameter space associated with the simulation for the current iteration (Section 2.3 Para 1: “A meta-model (also called surrogate model) is a simplified representation or approximation of the simulator. It is built using a training set of simulator runs.” Section 3.2 Para 1: “Table 7 compares the time to develop each meta-model using 100 training samples.” Page 68 Para 1: “The study varies the ranges of input parameters to explore the associated accuracy of the meta-models: the base and wide range.” Meta-models were trained to approximate the simulation by using appropriate parameters and samples for iteration.)
computing a set of metrics for the current iteration (Section 3.2 Para 2: “In order to compare the accuracy of the meta-models comprehensively, the averages of absolute errors for 100 testing data were shown in Fig. 5.” Conclusion: “The calibration results are evaluated using three criteria: simulation time, parameter estimation (input), and pre-diction performance (output).” Three metrics were used or computed to compare the performance of meta-models)
employing a selected sampling approach to select a new set of design points for a next iteration of the cyclic evaluation (Section 2 Para 1: “The combinations of inputs are constructed using a sampling method.” Page 68 Para 3: “The 100 training combinations of inputs are created by the quasi-random sampling (Sobol’ sequence, [49]). Sobol’s sequence generates uniform sample points, resulting in fast convergence and robust results [50,51]. Additional 100 testing samples were constructed by the Latin Hypercube Sampling [52].” Section 2.4 Para 3: “In an MCMC process, a sufficient number of iterations is required to explore the entire feasible range. 100,000 of iteration number was used in this study.” Another 100 sample (or design) points are used using a sampling approach for next iteration.).

Regarding claim 5, Lim and Donald teach the method of claim 1. 
Lim also teaches wherein creating the initial sample points comprises: defining a scenario to be studied based on modeling and simulation data (Section 2 Para 1: “The calibration analysis in this study was based on the procedure shown in Fig. 1. The first step is to establish a building energy model based on building information… Each combination is fed into the building energy simulation program to obtain an input-output set.” As per Fig. 1 building simulation model is built using energy data. In other words, the given scenario is to build simulation model for building energy data. Sample points (or input-output points) will be achieved after running the simulation.) defining the simulation for a specific range of input parameter conditions (Section 2.1 Para 2: “Table 3 lists the possible ranges of six unknown input parameters to be tested, which were arbitrarily set based on the value of the DOE reference building.”)
(Section 2.1 Para 3: “The 100 training combinations of inputs are created…A total of 200 input sets were then fed into EnergyPlus to obtain the input-output matrix. This process is called “uncertainty propagation”. The obtained input-output matrix is utilized to build meta-models later on.” Section 2.4 Para 3: “In an MCMC process, a sufficient number of iterations is required to explore the entire feasible range. 100,000 of iteration number was used in this study.” 200 sample points were initially obtained from simulation run to build meta-models. Next, number of iterations (100,000) is performed using these sample points. The scenario in question is to build models for energy use in the building as discussed in Fig. 1.)
training a meta-model to define an initial training instance (Page 68 Para 3: “The 100 training combinations of inputs are created by the quasi-random sampling (Sobol’ sequence, [49]). Sobol’s sequence generates uniform sample points, resulting in fast convergence and robust results [50,51]…The obtained input-output matrix is utilized to build meta-models later on.” Initial training sample of 100 is used to training the meta-models.)
and based on the meta-model, proposing an ordered set of sample points for the initial training instance to fill an output subspace (Page 68 Para 3: “A total of 200 input sets were then fed into EnergyPlus to obtain the input-output matrix. This process is called “uncertainty propagation””. The obtained input-output matrix is utilized to build meta-models later on.” Initial Input-output set or ordered pairs are used to build or train meta-models.)
 the sample points defining feature assessment criteria (Section 2 Para 1: “A large number of the input-output sets are required to supply sufficient data for the next step. Next step uses a sensitivity analysis to identify dominant inputs (parameters) affecting the output (energy consumption in this study). By selecting only those important variables as the calibration parameters, the time and effort required during the calibration process can be reduced.” Feature/variables assessment is performed using input-output sets during sensitivity analysis of the models so that important features or variable can be identified.).

Regarding claim 6, Lim teaches the method of claim 5.
Lim also teaches wherein the feature assessment criteria are weighted to favor an individual feature assessment criteria that provides most information about how to sample parameter space associated with the scenario (Section 3.3.2 Last Para: “This may be explained by the changes in the ranking of variables importance. Looking at the relationship between the parameter sensitivity and the parameter estimation, the calibration of the dominant variables tends to be more accurate in general… To account for energy use characteristics in the sensitivity analysis, a weighting factor may be applied to variables related to electricity use.” Ranking of variable (or features) can affect the parameter estimation. Sensitivity analysis is performed for estimating parameter importance with respect to the energy use criteria (electricity and gas). Assessment criteria is energy use. During sensitivity analysis, a variable associated with a given criterion (for example electricity) can be weighted high or low that can change the parameter space associated with the scenario.).

Regarding claim 7, Lim teaches the method of claim 5.
Lim also teaches wherein training the set of meta-models comprises selecting and weighting meta-models of the set of meta-models based on which of the meta-models provides (Conclusion: “The calibration results are evaluated using three criteria: simulation time, parameter estimation (input), and pre-diction performance (output).” Section 3.3.4 Last Para: “Especially, in the case of estimating parameters, it is required to use an accurate meta-model such as GPE even though it takes a long computing time. Selecting proper meta-models is a balancing process between the computational cost and the accuracy of parameter estimation and energy prediction.” Meta-models were evaluated on three criteria, one of them is parameter estimation. Meta-models were trained to achieve these goals. Models can be weighted depending on which model can achieve these criteria best. For example, Model GPE is the one who provides better estimation of parameters than other models. So this model can be selected or weighted high, when parameter estimation is desired associated with a scenario.).

Regarding claim 8, Lim teaches the method of claim 1.
Lim also teaches wherein training the set of meta-models comprises computing an error with respect to data partitions and individual meta-models between a previous iteration and a current iteration (Section 2.4 Last Para: “The extra 100 simulation runs were regarded as a testing data set. Then, CVRMSE was calculated to compare the performance of the meta-models developed from the first 100 simulation runs.” Sample data is divided into training and test dataset. Coefficient of variation of root mean squared error (CVRMSE) is used to compare the error of current iteration from a model with the previous iterations for the test data for each electricity and gas data. Data partition between electricity and gas is done while calculating RMSE as shown in Fig. 4).

Regarding claim 9, Lim teaches the method of claim 8.
Lim also teaches wherein the computing the error comprises calculating an ensemble error comprising errors associated with an ensemble approximation, computed for each data partition (Section 3.2 Para 2: “In order to compare the accuracy of the meta-models comprehensively, the averages of absolute errors for 100 testing data were shown in Fig. 5.” Prediction accuracy of meta-models is calculated for each meta-model for each testing data sample. As mentioned in section 2.3 Para 1, Meta-model prediction output is an approximation to the simulation output. So the error in Fig. 5 would show output from meta-model approximation VS the actual for each data partition (electricity and gas).).

Regarding claim 10, Lim teaches the method of claim 8.
Lim also teaches wherein the computing the error comprises calculating an individual error comprising errors associated with each individual meta-model, computed for each data partition (Page 71 Figure 4: RMSE or root mean squared error for each meta-model is shown in Fig. 4 for testing data for each data partition (electricity and gas).).

Regarding claim 12, it is substantially similar to claim 1, and is rejected in the same manner, the same art, and reasoning applying.
Regarding claims 15, 16, 17, 18, and 19, they are substantially similar to 5, 6, 8, 9, and 10, and are rejected in the same manner, the same art, and reasoning applying.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 11, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (“Comprehensive evaluation of the influence of meta-models on Bayesian calibration”, hereinafter “Lim”) in view of Donald et al. (US 2017/0323239 A1; hereinafter “Donald”).

Regarding claim 2, Lim teaches the method of claim 1.
Lim does not explicitly teach wherein the running the simulation further comprises storing an output generated by running the simulation locally or remotely at the apparatus
Donald, however, teaches wherein the running the simulation further comprises storing an output generated by running the simulation locally or remotely at the apparatus (Para 0039: “…the simulation assumptions database or in-memory arrays, post-processing the output, interacting with the post-processed database(s) or computer(s) memory and reporting the results from the simulation, memory or data store in a relevant format that may itself be configurable by the user for the user to make a decision one or multiple times on an ongoing basis.” Simulation results and output are reported and stored.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the meta-models evaluations method of Lim with the output reporting and storing mechanism of Donald so that performance of meta-models can be evaluated with respect to original simulation model (Lim, Section 3.3.3).

Regarding claim 3, Lim and Donald teach the method of claim 2.
Lim also teaches further comprising generating a set of meta-models, wherein the generating the set of meta-models comprises generating an ensemble of meta-models to define an ensemble approximation (Section 2.3 Para 1: “A meta-model (also called surrogate model) is a simplified representation or approximation of the simulator. The purpose of a meta-model is to run faster than the original simulator itself. The following five meta-models are investigated and compared: multiple linear regression model (MLR), neural network (NN),support vector machine (SVM), multivariate adaptive regression splines (MARS), and Gaussian process emulator (GPE).” Meta-models used in Lim for simulation approximation.).

Regarding claim 4, Lim and Donald teach the method of claim 1.
Lim also teaches wherein the stopping criteria comprise achieving a target result (Section 2.3 Para 3: “In an MCMC process, a sufficient number of iterations is required to explore the entire feasible range. 100,000 of iteration number was used in this study. A preliminary study using the Gelman and Rubin diagnostic [72] showed that the potential scale reduction factor (PSRF) for each parameter was lower than 1.1 which means the Markov Chain has converged when the iteration number is larger than 100,000.” Simulation will stop at iteration 100,000. This is the point where Markov Chain will converge which means that required approximation is achieved.) reaching a time constraint (Section 2.3 Last Para: “The Bayesian calibration results were evaluated and compared using three criteria: simulation time with Intel Core CPU (i7-4790 3.6 GHz) and 12GB RAM, CVRMSE to true input parameter values, and CVRMSE to observed outputs.” Simulation time is one of the criteria for evaluating the models. A simulation time can be set for each model to run and then their results can be compared.) and minimizing an uncertainty metric (Section 2 Para 1: “In the second step, a degree of uncertainty is determined by selecting unknown parameters and those variations… Next step uses a sensitivity analysis to identify dominant inputs (parameters) affecting the output (energy consumption in this study). By selecting only those important variables as the calibration parameters, the time and effort required during the calibration process can be reduced.” Section 1 Para 1: “However, due to the complexity and uncertainty of building simulation, it is difficult to match predicted values with measured ones. A calibration is often required to achieve more accurate prediction by manipulating variables in the simulation. The calibration is to tune the input parameters in a simulation model to minimize discrepancies between prediction and observed data.” Uncertainty is minimized by calibration process.)
Lim does not explicitly teach achieving confidence level and receiving a user intervention
(Para 0294: “The probability density function of the forecasts may or may not be a normal distribution, and, given the nature of the coupled dynamic system being controlled, uses a simulation based approach for forecasting. A confidence interval 1320 is derived for times t. Adjustable parameters 1324 of CI attainment, threshold ROC achieved and compute time duration from now from which the decision is required 1338 do control the number and granularity of the scenarios and their replications for a decision or control.” Confidence interval is derived for simulation, attainment of confidence interval is one of the requirement in parameter adjustment and decision making.) and receiving user intervention (Para 0043: “This holistic modeling capability allows a user to configure the simulation to address specific questions to identify win-win recommendations for the provider and customers.” User can interact with the system to configure or provide input or make a decision.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the meta-models evaluations method of Lim with the confidence level and user input of Donald so that an appropriate decision can be made ongoing basis (Donald, Para 0039).

Regarding claim 11, Lim teach the method of claim 1.
Lim does not explicitly teach wherein the employing the cyclic evaluation further comprises enabling an operator to interface with the cyclic evaluation to alter steps associated with the cyclic evaluation based on an output associated with the set of metrics or running the simulation for the set of queries.
(Para 0039: “Each light-weight application is designed to address a specific question of interest by interacting with the core simulation, the simulation assumptions data base or in-memory arrays, post-processing the output, interacting with the post-processed database(s) or computer(s) memory and reporting the results from the simulation, memory or data store in a relevant format that may itself be configurable by the user for the user to make a decision one or multiple times on an ongoing basis.” Para 0069: “…the modules configuring one or more client machines to access modelling tools … in user interfaces on the one or more client machines. Using the client tools, the customers may be able to experiment with what-if scenarios pertaining to operations of industrial assets (e.g., based on historical data stored by the provider on server machines and simulations, as described herein).” User is provided the modelling tools to configure simulation, evaluate the output results, and do what if analysis.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the meta-models evaluations method of Lim with the user interface of Donald so that model results can be evaluated by the user (Donald, Para 0069).

Regarding claim 13, 14, and 20, they are substantially similar to claims 3, 4, and 11, and are rejected in the same manner, the same art and reasoning applying.

Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
03/21/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123